Citation Nr: 0923630	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran's represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from January to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the RO in St. Petersburg, 
Florida.

In August 2007 the Board issued a decision also denying the 
claim, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In an August 2008 Order, 
the Court vacated the Board's decision and remanded the case 
to the Board for compliance with the directives of a joint 
motion.

And to comply with the Court-granted joint motion, the Board 
in turn is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

The Court Order vacating the Board's August 2007 decision 
was, in part, based on the Board's failure to provide 
adequate reasons and bases as to why the Veteran's assertion 
that he was kicked in the head during basic training, that he 
had headaches during service (presumably as a consequence), 
and that he had been suffering from headaches ever since 
service was not competent evidence to show continuity of 
symptomatology since service.  The Court-granted joint motion 
cited, among other cases, Buchanan v. Nicholson, 451 F.3d 
1331, 1335-36 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), as reason for concluding that the 
lack of contemporaneous medical evidence corroborating these 
allegations regarding continuity of symptomatology since the 
purported head injury in service does not, in and of itself, 
make the Veteran's assertions inherently incredible.



Even as a layman, the Veteran is competent to testify 
concerning such an incident in service and to having 
experienced headaches since that incident in service because 
this is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  But the question then becomes whether 
the Veteran's allegations are also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Court went on to indicate that, to address this 
determinative issue of causation, including especially as it 
relates to the Veteran's competent lay testimony of 
having experienced continuity of symptomatology since service 
and based on the medical and other evidence of record, the 
Board should consider the need for a VA compensation 
examination to obtain a medical nexus opinion regarding the 
etiology of the headaches.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  

More specifically concerning this, the Veteran asserts that, 
during a wall-climbing exercise in boot camp, a man above him 
slipped, kicking him in the head, knocking off his helmet and 
clipping the side of his head.  The Veteran recalls feeling 
lightheaded, but he reportedly finished that day's exercises.  
However, that evening he recalled not eating because he did 
not feel well, and he reported that he later blacked out and 
was transported to the hospital.  He remembers some x-rays 
being taken and a doctor informing him that something needed 
to be removed from his head because it was causing an 
obstruction of the blood flow.  He says the doctor then 
shaved his head and proceeded to remove whatever was the 
problem.  He remembered spending a night in the hospital and 
being told not to wear his helmet, which reportedly later 
resulted in several reprimands.  He also recalls 
being approached by a First Sergeant and asked if he would 
like to go home "under the circumstances," but he declined.  
He claims that, after the excision of the thing from his 
head, he suffered with headaches on and off long after his 
departure from basic training and still to this day.  He does 
not deny that he may have had a condition unbeknownst to him 
or his family, but he maintains that even if this was the 
case that the kick in the head that day either started the 
headaches that he continues to have, or at least aggravated 
them.  He alleges being discharged from service for this 
problem.

The Veteran was first examined for enlistment into the 
military in September 1970.  The Report of Medical History 
does not mention any prior headaches or associated head 
problems, nor were any observed during the objective clinical 
portion of that evaluation, as reflected in the Report of 
Medical Examination.  He began serving on active duty on 
January 7, 1971.  Less than a month later, on February 2, 
1971, he was seen at the Dispensary at the U.S. Army Hospital 
at Fort Jackson, South Carolina, with complaints of a painful 
lump at the right temporal scalp area with headache.  The 
treatment note indicates he reported having this problem 
for two years (so, if true, even before beginning his 
military service).  Objective physical examination of this 
area did not show that the lump was mobile, and a skull 
series was negative.  He was referred to the surgical clinic, 
which determined that it was probably a lymph node and 
recommended excision because of the associated pain.

The Veteran had the lump excised two days later, on February 
4, 1971, and it was identified as a hemangioma of the scalp.  
He was admitted overnight for observation.  A tissue 
examination report shows a 1 cm by 1 cm lesion was submitted 
for testing.  The pre-operative diagnosis was "lesion of 
scalp," and the post-operative diagnosis was "hemangioma of 
scalp."  The diagnosis in the pathology report was capillary 
and cavernous hemangioma.

The Veteran had no subsequent complaints of headache until 
April 14, 1971, when he was seen in the emergency room at the 
U.S. Kenner Army Hospital with complaints of headache and 
dizziness.  His blood pressure was 146/90; his pulse was 112; 
his oral temperature was 98.6 degrees; and his rectal 
temperature was 100 degrees.  Unfortunately, the handwriting 
on this treatment note is almost illegible, but it does not 
appear that migraine headaches were diagnosed.



There were no additional complaints of or treatment for 
headaches for the remainder of the Veteran's service.  His 
service treatment records, however, do include a Summary of a 
Medical Board Review conducted in July 1971, indicating he 
had a history of severe emotional problems dating back to age 
12 with hospitalization at age 15.  It was also noted that he 
was able to cope with military training until April 23, 1971, 
when he first sought help for severe nightmares at the 
hospital dispensary at Fort Lee, Virginia, and thereafter 
sought relief of these symptoms by going absent without leave 
(AWOL) twice.  One of his major coping mechanisms was to 
preach his religious beliefs, but when he found out he would 
not be able to do this in the Army he experienced ego 
disorganization of a severe degree.  The findings were that 
he was a fearful, agitated young adult who appeared quite 
anxious with somewhat disorganized thinking.  The diagnosis 
was latent schizophrenia that had existed since his pre-teen 
years.  Because of this, he was found medically unfit for 
enlistment (and retention in the military) and therefore 
separated from service in October 1971, the same year of his 
entry..  The Medical Board Proceedings determined his 
psychiatric disability was not incurred in the line of duty, 
but instead existed prior to entry on active duty.

In the Report of Medical History during his July 1971 
military separation examination, the Veteran did not mention 
any prior head injury or frequent or severe headaches.  Also, 
the Report of Medical Examination does not make any reference 
to objective findings of any abnormality relating to his head 
or any neurologic problem that would cause headaches.  As 
well, there is no indication of any residuals of the 
surgically excised hemangioma, like recurring headaches.

Despite his contentions to the contrary, the Veteran's 
service treatment records show he went AWOL twice and was 
evaluated by the psychiatric service during a period of 
confinement at the Personnel Confinement Facility at Fort 
Knox, Kentucky, in July 1971.  The diagnosis was latent 
schizophrenia, which the evaluating clinicians determined had 
pre-existed his service, and he was determined to be 
medically unfit for enlistment or retention in the service as 
a consequence of the severity of this condition.  So this, 
not chronic headaches, was the reason for his premature 
discharge from service in October 1971.


VA medical records dated from June 1998 through February 2005 
show a history of migraine headaches treated with oral 
Imitrex, and when filing the necessary paperwork in June and 
July 2002 in connection his claim for VA compensation 
benefits for migraine headaches, the Veteran cited a history 
of stress, horrific dreams, occasional nightmares, and his 
medical discharge from service as the bases of his claim.  
Hence, as the Court indicated may be necessary, the Board is 
requesting a VA compensation examination for a medical nexus 
opinion concerning the etiology of the Veteran's headaches - 
and, in particular, whether they are attributable to his 
military service (specifically, the trauma in question) or, 
if pre-existing his service, whether they were made 
chronically worse, i.e., aggravated, by his service.  Forcier 
v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If the Veteran has continued to 
receive treatment for his headaches, 
obtain the records of this additional 
treatment, including any additional VA 
treatment records since February 2005.

2.  Then schedule the Veteran for an 
appropriate VA compensation examination to 
determine whether it is as likely as not 
(50 percent or greater probability) that 
his current migraine headache disorder was 
either caused by or began during his time 
in service - to include, especially, as a 
result of the hemangioma excision.  
If, instead, the examiner concludes the 
Veteran clearly and unmistakably had a 
headache disorder prior to service, then 
the examiner must also indicate whether 
this 
pre-existing headache condition clearly 
and unmistakably was not chronically 
aggravated by the Veteran's time in 
service - to again include, especially, 
as a result of the hemangioma excision.

The examiner must remain mindful of the 
different standards of proof insofar as 
determining whether the Veteran's 
headaches were incurred in or aggravated 
by his military service.  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
Whereas, in comparison, the term 
"clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"

The Veteran's claims file, including a 
complete copy of this remand, must be made 
available to and reviewed by the examiner 
for the pertinent medical and other 
history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




